Order entered July 10, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00280-CR

                              MICHAEL BLOOM, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court of Appeals No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. MC-R-0019-D

                                         ORDER
       On July 9, 2014 Michael Bloom filed a “Motion to Stay Mandate and Nullify Void

Judgment” in the above cause. The mandate in this cause issued on June 30, 2014. Accordingly,

we construe Bloom’s request to stay the mandate as a request to withdraw the mandate. Bloom’s

motion is DENIED.


                                                    /s/   DAVID EVANS
                                                          JUSTICE